Citation Nr: 0829405	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Thomas H. Peterson, III, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

Following the veteran's April 2005 Travel Board hearing, the 
Board reopened his previously denied claim and remanded the 
reopened claim for additional development in a September 2005 
decision.  Following additional development, including a 
November 2006 VA examination, the Board denied the veteran's 
claim in a June 2007 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and, in May 2008, the veteran, through his 
representative before the Court, and the VA General Counsel 
filed a joint motion to vacate the Board's decision.  This 
motion was granted in a May 2008 Court order, and the case is 
again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

In the present case, the May 2008 joint motion indicates an 
inadequacy in the November 2006 VA examination report.  In 
that report, the veteran was diagnosed with residual paranoid 
schizophrenia and anxiety reaction.  The examining 
psychiatrist discussed the etiology of the residual paranoid 
schizophrenia but did not provide an etiology opinion 
specifically concerning the anxiety reaction.  This 
examination was noted in the joint motion to not comply with 
the Board's September 2005 remand instructions, as the Board 
had requested an etiology opinion for each diagnosis rendered 
by the examiner.  An etiology opinion regarding the anxiety 
reaction is thus needed.

The Board also notes that the file contains a September 2003 
Power of Attorney letter from the attorney listed on the 
first page of this decision, as well as a June 2008 letter in 
which that attorney confirmed that he was still the counsel 
of record for the veteran.  The veteran, however, was 
represented by a different attorney in his appeal to the 
Court, and an attorney from the same law firm as that 
attorney also submitted to the Board a brief in support of 
the veteran's claim in August 2008.  Any unresolved questions 
regarding representation should also be clarified upon 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to clarify his representative 
of record.  Efforts should be made to 
ensure that the representative chosen by 
the veteran has submitted a VA Form 21-
22a (Appointment of Individual as 
Claimant's Representative) or similar 
Power of Attorney documentation that is 
included in the claims file.

2.  The veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
acquired psychiatric disorder.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a multi-
axis diagnosis corresponding to the 
claimed acquired psychiatric disorder.  
For each diagnosis rendered other than 
schizophrenia, specifically to include 
anxiety reaction, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the such disorder is 
etiologically related to the veteran's 
period of active service, including his 
in-service anxiety reaction.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

